Name: Council Regulation (EC) No 1385/94 of 13 June 1994 opening and providing for the administration of Community tariff quotas for frozen hake fillets and for processing work in respect of certain textile products under Community outward processing arrangements
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  foodstuff;  fisheries
 Date Published: nan

 No L 152/4 Official Journal of the European Communities 18 . 6. 94 COUNCIL REGULATION (EC) No 1385/94 of 13 June 1994 opening and providing for the administration of Community tariff quotas for frozen hake fillets and for processing work in respect of certain textile products under Community outward processing arrangements into any of the Member States and which meet the prescribed conditions ; Whereas the decision for the opening, in the execution of its international obligations, of tariff quotas should be taken by the Community ; whereas, to ensure the effici ­ ency of a common administration of these quotas, there is no obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corres ­ ponding to actual imports ; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has undertaken, within the framework of its external relations, to open each year for periods of, respectively, 1 July to 31 December and 1 September to 31 August of the following year, Commu ­ nity tariff quotas for 5 000 tonnes at 10 % duty for frozen fillets of hake presented in the form of industrial blocks with bones ('standard') and, after various adaptations, a duty-free Community tariff quota for ECU 1 870 000 of added value for various kinds of processing work in respect of certain textile products under outward proces ­ sing arrangements ; whereas the tariff quotas in question should accordingly be opened for the agreed periods and in accordance with the agreed elements ; Whereas provision should be made in particular to ensure equal and continuous access for those concerned to the quotas in question and consistent application, until the quotas are exhausted, of the rate prescribed for the said quotas to all goods which are imported or re-imported HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July to 31 December 1994 the customs duty applicable to the import of the products listed below shall be suspended at the levels and within the limit of the Community tariff quota shown herewith : Order No CN code(') Description Amount of quota (tonnes) Quota duty (%) 09.0037 ex 0304 20 57 Frozen fillets of hake (Merluccius spp.) presented in the form of 5 000 10 industrial blocks with bones ('standard*) (') Taric codes 0304 20 57 * 31 and 0304 20 57 * 39. equal or lower customs duty under other preferential tariff treatment. 2. Where the Community has fixed a reference price for the products or categories of products concerned, imports of fillets of hake shall benefit from the relevant quota fixed in paragraph 1 only if the free-at-frontier price determined by the Member States in accordance with Article 22 of Regulation (EEC) No 3759/92 ('), is at least equal to the reference price. Article 2 3 . Imports of these products shall not be charged against this tariff quota if they are already eligible for an 1 . From 1 September 1994 to 31 August 1995 the customs duties applicable to re-imports of the following products shall be totally suspended within the limit of the Community tariff quota shown herewith : (') OJ No L 388, 31 . 12. 1992, p. 1 . Regulation as last amended by Regulation (EEC) No 1891 /93 (OJ No L 172, 15. 7. 1993, p. 1 ). 18 . 6. 94 Official Journal of the European Communities No L 152/5 Order No CN code Description Volume of tariff quota 09.2501 Goods resulting from processing work as provided for in the arrangement with Switzerland on processing traffic in textiles as follows : (a) processing work on woven fabrics falling within Chapters 50 to 55 and CN code 5809 00 00 (b) twisting or throwing, cabling and texturizing (whether or not combined with other processing work) of yarns falling within Chapters 50 to 55 and CN code 5605 00 00 (c) processing work on products falling within the following CN codes : 5606 00 Gimped yarn, and strip and the like of code 5404 or 5405, gimped (other than those of code 5605 and gimped horsehair yarn) : chenille yarn (including flock chenille yarn) ; loop wale-yam :  Other : 5606 00 91 Gimped yarn 5606 00 99 Other 5801 Woven pile fabrics and chenille fabrics, other than fabrics of code 5802 or 5806 : 5801 10 00  Of wool or fine animal hair  Of cotton : 5801 22 00 Cut corduroy 5801 23 00   Other weft pile fabrics 5801 24 00   Warp pile fabrics, epingle (uncut) com ocnn xw i &lt; u ¢ k ECU 1 870 0005801 25 00 - - Warp pile fabrics, cut of vaJue added 5801 26 00   Chenille fabrics  Of man-made fibres : 5801 32 00   Cut corduroy 5801 33 00   Other weft pile fabrics 5801 34 00   Warp pile fabrics, epingle (uncut) 5801 35 00   Warp pile fabrics, cut 5801 36 00   Chenille fabrics 5801 90  Of other textile materials : 5801 90 10 Of flax 5801 90 90 Other 5802 Terry towelling and similar woven terry fabrics, other than narrow fabrics of code 5806 ; tufted textile fabrics, other than products of code 5703 5804 Tulles and other net fabrics, not including woven, knitted or crocheted fabrics ; lace in the piece, in strips or in motifs 5806 Narrow woven fabrics, other than goods of code 5807 ; narrow fabrics consisting of warp without weft assembled by means of an adhesive (bolducs) 5808 Braids in the piece ; ornamental trimmings in the piece, without embroidery other than knitted or crocheted ; tassels, pompoms and similar articles 6001 Pile fabrics, including 'long pile* fabrics and terry fabrics, knitted or crocheted 6002 Other knitted or crocheted fabrics 2. For the purposes of this Article : (a) 'processing work' shall mean :  for the purposes of paragraph 1 (a) and (c) appearing in the table : bleaching, dyeing, print ­ ing, flocking, impregnating, dressing and other work which changes the appearance or quality of the goods, without however changing their nature,  for the purposes of paragraph 1 (b) appearing in the table : twisting or throwing, cabling and tex ­ turizing, whether or not combined with reeling, dyeing or other work which changes the appear ­ ance, quality or finish of the goods, without however changing their nature ; (b) 'value added' shall mean the difference between the value for customs purposes as defined in Community No L 152/6 Official Journal of the European Communities 18 . 6 . 94 circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota. If the quantities requested are greater than the available balance of the tariff quota, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed thereof by the Commission. regulations on this subject at the time of re-importation and the value for customs purposes as it would be if the products were re-imported in the state in which they were exported. 3. Re-imports of products, resulting from this proces ­ sing work may not be charged to the tariff quota if they are already free of customs duties under other preferential tariff arrangements. Article 3 The tariff quota referred to in Articles 1 and 2 shall be administered by the Commission, which may take any appropriate measure with a view to ensuring the efficient administration thereof. Article 4 If an importer presents in a Member State an entry for release for free circulation, including a request for pref ­ erential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs author ­ ities, the Member State concerned shall draw, from the tariff quota, by means of notification to the Commission, a quantity corresponding to these needs. The request for drawing, with the indication of the date of acceptance of the said declarations, must be communi ­ cated to the Commission without delay. The drawings are granted by the Commission on the basis of the date of acceptance of the entries for release for free Article 5 Each Member State shall ensure that importers of the products concerned have equal and continuous access to the quotas for such times as the balance of the tariff quota so permits. Article 6 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 7 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 1994. For the Council The President Th. PANGALOS